Case: 20-2241   Document: 27     Page: 1     Filed: 03/04/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 STEVEN J. LALLISS,
                     Petitioner

                            v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                       2020-2241
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-1221-20-0005-W-1.
                 ______________________

                 Decided: March 4, 2021
                 ______________________

    STEVEN LALLISS, Roseville, CA, pro se.

     BRENDAN DAVID JORDAN, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent. Also represented by
 REGINALD THOMAS BLADES, JR., JEFFREY B. CLARK, ROBERT
 EDWARD KIRSCHMAN, JR.; COLEEN LOUISE WELCH, Office of
 General Counsel, United States Department of Veterans
 Affairs, Martinez, CA.
                  ______________________
Case: 20-2241     Document: 27    Page: 2    Filed: 03/04/2021




 2                                             LALLISS   v. DVA



     Before LOURIE, MAYER, and O’MALLEY, Circuit Judges.
 PER CURIAM.
     Steven J. Lalliss, M.D., appeals a final decision of the
 Merit Systems Protection Board (“board”) denying his re-
 quest for corrective action and rejecting his claim that he
 was terminated from his position with the Department of
 Veterans Affairs (“VA”) in reprisal for making protected
 whistleblowing disclosures. See Lalliss v. Dep’t of Veterans
 Affairs, No. SF-1221-20-0005-W-1, 2020 MSPB LEXIS
 2252 (June 2, 2020) (“Board Decision”). For the reasons
 discussed below, we affirm.
                        BACKGROUND
     In October 2017, Lalliss, an orthopedic surgeon, was
 appointed to a position at a VA medical facility in Califor-
 nia. See Supplemental Appendix (“S.A.”) 141. His appoint-
 ment was subject to a two-year probationary period. S.A.
 141.
     In February 2018, Lalliss asked his supervisor, Ar-
 noldas Kungys, M.D., for a compressed work schedule, but
 Kungys denied this request. See S.A. 142–45. Kungys ex-
 pressed reservations about compressing Lalliss’ work
 schedule given that Lalliss had previously had difficulties
 accommodating late and unscheduled patients. S.A. 142,
 146. Additionally, Kungys stated that Lalliss had been
 “complaining and demanding with the support staff when
 they [were] unable to meet [his] unrealistic expectations.”
 S.A. 143.
     On March 26, 2018, Lalliss filed a complaint with the
 VA’s Office of Inspector General (“OIG”). See Addendum to
 Petitioner’s Informal Brief (“APB”) at 12–14; see also Board
 Decision, 2020 MSPB LEXIS 2252, at *3–4. He alleged
 that other physicians in the VA’s Orthopedics Department
 did not see the full number of patients that their schedules
 called for. See Board Decision, 2020 MSPB LEXIS 2252, at
Case: 20-2241       Document: 27   Page: 3    Filed: 03/04/2021




 LALLISS   v. DVA                                           3



 *4. The OIG determined that Lalliss’ complaint was un-
 substantiated. See id.
     In May 2018, Kungys held an informal counseling
 meeting with Lalliss. S.A. 149. Minutes of this meeting
 indicate that Kungys informed Lalliss that numerous VA
 employees had reported that he was “creating a negative
 work environment” and that he had exhibited “[u]nprofes-
 sional behavior” in his interactions with VA staff members.
 S.A. 149 (internal quotation marks omitted). Furthermore,
 while Lalliss had asserted that he wanted to see more pa-
 tients, he “behave[d] unpleasantly” when asked to see an
 additional patient. S.A. 150.
     In a letter dated November 2, 2018, Kungys asked a VA
 Professional Standards Board (“PSB”) to recommend ter-
 minating Lalliss “while on probationary status on the
 grounds of unprofessional conduct in his interactions with
 his colleagues and clinic support staff, dishonesty, defer-
 ring/turning away patients and episodes of gross insubor-
 dination.” S.A. 177. Kungys stated that Lalliss’ “behavior
 ha[d] poisoned the [o]rthopedic service work environment
 and morale” and that “[h]e continue[d] to behave in a [dis-
 trusting,] unprofessional manner in his interactions with
 colleagues [and] clinic and hospital support staff while per-
 forming his assigned duties.” S.A. 177.
     In January 2019, the PSB recommended that Lalliss be
 separated from the VA “due to overwhelming evidence
 identified during the review process.” S.A. 185. The PSB
 identified “numerous deficiencies in conduct . . . including
 unprofessional communication with colleagues and staff,
 lack of candor about patient care and staff interactions, as
 well as creation of a toxic work environment within the de-
 partment.” S.A. 185.
     On February 19, 2019, the VA informed Lalliss that he
 would be removed from his position. See Board Decision,
 2020 MSPB LEXIS 2252, at *12. Lalliss then filed a com-
 plaint with the Office of Special Counsel (“OSC”), alleging
Case: 20-2241     Document: 27     Page: 4    Filed: 03/04/2021




 4                                              LALLISS   v. DVA



 that some of his colleagues at the VA were seeing “only four
 or five patients per day and noting that he had made the
 same disclosure to the OIG in March 2018.” Id. The OSC
 declined to take action on Lalliss’ complaint. Id.
     Lalliss subsequently filed an individual right of action
 appeal with the board, arguing that the VA removed him
 in retaliation for protected whistleblowing activity. See
 Whistleblower Protection Enhancement Act of 2012
 (“WPEA”), Pub. L. No. 112-199, 126 Stat. 1465; Whistle-
 blower Protection Act of 1989 (“WPA”), Pub. L. No. 101-12,
 103 Stat. 16. On June 2, 2020, an administrative judge of
 the board denied Lalliss’ request for corrective action. The
 administrative judge determined that Lalliss’ March 2018
 disclosure to the OIG, which asserted that certain VA phy-
 sicians were not seeing an adequate number of patients,
 qualified as a protected disclosure and that it was a con-
 tributing factor in his removal. See Board Decision, 2020
 MSPB LEXIS 2252, at *20–25. She concluded, however,
 that the VA had established that it would have removed
 Lalliss even in the absence of his protected disclosure. Id.
 at *26–31. According to the administrative judge, the VA
 had “very strong” reasons to remove Lalliss for his unpro-
 fessional conduct, id. at *29, given that “[e]very witness
 with firsthand knowledge of [Lalliss’] conduct, aside from
 [Lalliss] himself, uniformly testified that [he] routinely be-
 haved in ways that were disruptive, that were inconsider-
 ate to other staff members, and that led colleagues to
 distrust him and to avoid interacting with him,” id. at *27.
     Lalliss then appealed to this court. We have jurisdic-
 tion pursuant to 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
      The scope of our review of a board decision is limited.
 Pursuant to 5 U.S.C. § 7703(c), a board decision must be
 affirmed unless it is found to be: “(1) arbitrary, capricious,
 an abuse of discretion, or otherwise not in accordance with
 law; (2) obtained without procedures required by law, rule,
Case: 20-2241       Document: 27   Page: 5    Filed: 03/04/2021




 LALLISS   v. DVA                                           5



 or regulation having been followed; or (3) unsupported by
 substantial evidence.” See Chambers v. Dep’t of Interior,
 602 F.3d 1370, 1375 (Fed. Cir. 2010).
      The WPA, as amended by the WPEA, prohibits an
 agency from taking a personnel action because of a whis-
 tleblowing disclosure or activity. See 5 U.S.C. § 2302(b)(8);
 id. § 2302(b)(9). If an employee proves by a preponderance
 of the evidence that he made a protected disclosure that
 contributed to an agency’s action against him, “the burden
 of persuasion shifts to the agency to show by clear and con-
 vincing evidence that it would have taken the same person-
 nel action in the absence of such disclosure.” Whitmore v.
 Dep’t of Labor, 680 F.3d 1353, 1364 (Fed. Cir. 2012) (cita-
 tion and internal quotation marks omitted). In determin-
 ing whether an agency has established that it would have
 taken a personnel action even in the absence of a protected
 disclosure, the board generally considers the following
 three factors: (1) “the strength of the agency’s evidence in
 support of its personnel action”; (2) “the existence and
 strength of any motive to retaliate on the part of the agency
 officials who were involved in the decision”; and (3) “any
 evidence that the agency takes similar actions against em-
 ployees who are not whistleblowers but who are otherwise
 similarly situated.” Carr v. SSA, 185 F.3d 1318, 1323 (Fed.
 Cir. 1999).
     On appeal, Lalliss challenges factual findings made by
 the administrative judge related to each of the Carr factors.
 As to the first Carr factor, Lalliss argues that the adminis-
 trative judge made “serious errors” when she determined
 that the VA had very strong reasons for removing him from
 his position. APB at 5. In support, he contends that al-
 though the administrative judge stated that he was
 “unique” in his refusal to see patients who arrived late to
 their appointments, Board Decision, 2020 MSPB LEXIS
 2252, at *26, other VA physicians also refused to see late
 patients on occasion, see APB at 5–6. Lalliss contends,
 moreover, that “[i]n over a year of patient care, the agency
Case: 20-2241     Document: 27      Page: 6     Filed: 03/04/2021




 6                                                LALLISS   v. DVA



 only had possible evidence of two” instances in which he
 refused to see patients who were late. Id. at 6.
     Additionally, Lalliss challenges the administrative
 judge’s statement that “Kungys testified that he received
 complaints regarding, and personally observed, [Lalliss]
 yelling in the clinic that fraud was occurring and that the
 department needed to see more patients.” Board Decision,
 2020 MSPB LEXIS 2252, at *5; see APB at 12. According
 to Lalliss, Kungys only testified that he was “mumbling
 loudly” about alleged fraud, rather than yelling. APB at
 12. Lalliss argues, moreover, that at least two agency em-
 ployees reported that they had good relationships with
 him. See id. at 7.
     As to the second Carr factor, Lalliss asserts that the
 administrative judge incorrectly determined that the VA
 had only a “slight” motive to retaliate against him. Id. at
 8. According to Lalliss, Scott Hundahl, M.D., the Chief of
 Surgery, had a strong incentive to retaliate against him for
 his disclosure regarding doctors who were allegedly not
 seeing an adequate number of patients since Hundahl was
 “responsible for the Orthopedic Department” at the VA. Id.
 As to the third Carr factor, Lalliss contends that the ad-
 ministrative judge erred in determining that there was no
 evidence that the VA failed to take disciplinary action
 against similarly situated agency employees. Id. at 10.
     Having considered the arguments advanced by Lalliss,
 however, we conclude that the administrative judge’s anal-
 ysis contains no legal error and that her factual findings
 are supported by substantial evidence. See Briley v. Nat’l
 Archives & Records Admin., 236 F.3d 1373, 1377 (Fed. Cir.
 2001) (emphasizing that it is not this court’s function to
 “retry[] factual issues decided . . . by the [b]oard”); see also
 Parker v. USPS, 819 F.2d 1113, 1115 (Fed. Cir. 1987) (“In
 determining whether the board’s decision is supported by
 substantial evidence, the standard is not what the court
 would decide in a de novo appraisal, but whether the
Case: 20-2241       Document: 27    Page: 7    Filed: 03/04/2021




 LALLISS   v. DVA                                             7



 administrative determination is supported by substantial
 evidence on the record as a whole.”). The administrative
 judge thoroughly evaluated the record—including both the
 testimony and documentary evidence presented—and rea-
 sonably concluded that the VA had strong reasons for re-
 moving Lalliss even in the absence of his protected
 disclosure. See Board Decision, 2020 MSPB LEXIS 2252,
 at *29.
     The VA presented extensive evidence that Lalliss
 treated other agency employees in a rude and unprofes-
 sional manner, see, e.g., S.A. 142–43, 146, 148, 149, 154,
 that he improperly refused to refill a patient prescription,
 S.A. 180, and that he refused to see patients who were late,
 including a patient who had driven over three hours to con-
 sult with him, S.A. 164. VA employees testified that Lalliss
 behaved in a way that “led colleagues to distrust him and
 to avoid interacting with him.” Board Decision, 2020
 MSPB LEXIS 2252, at *27. This testimony was “corrobo-
 rated by ample documentary evidence including many un-
 solicited complaints about [Lalliss], contemporaneous
 emails of . . . Kungys documenting his investigation of com-
 plaints regarding [Lalliss], and the written statement of a
 patient whom [Lalliss] refused to see.” Id. at *27–28.
     Although Lalliss “categorically denied engaging in any
 of the conduct alleged by the agency and testified that
 every instance of alleged misconduct was either entirely
 fabricated or a misrepresentation,” the administrative
 judge did “not find [Lalliss’] denials credible in light of the
 substantial and consistent documentary and testimonial
 evidence of [his] misconduct.” Id. at *29. We see no basis
 in the record to set aside the administrative judge’s conclu-
 sion that the testimony of VA employees, such as Kungys,
 regarding Lalliss’ conduct was more persuasive than his
 own account of his actions in the period prior to his re-
 moval. See, e.g., Pope v. USPS, 114 F.3d 1144, 1149 (Fed.
 Cir. 1997) (explaining that this court will not disturb the
Case: 20-2241     Document: 27      Page: 8    Filed: 03/04/2021




 8                                               LALLISS   v. DVA



 board’s credibility determinations unless they are “inher-
 ently improbable or discredited by undisputed fact”).
     Nor did the administrative judge err in concluding that
 the VA had only a “slight” motivation to retaliate against
 Lalliss. Board Decision, 2020 MSPB LEXIS 2252, at *30.
 As the administrative judge correctly recognized, Hundahl
 could potentially have had some interest in retaliating
 against Lalliss given that his OIG complaint alleged that
 certain VA physicians were not seeing enough patients and
 Hundahl “was the second line supervisor over the depart-
 ment where the alleged wrongdoing was occurring.” Id.
 Importantly, however, since there was “ample evidence
 that orthopedists did not, as [Lalliss] claimed, see fewer pa-
 tients than their schedules called for, there [was] little rea-
 son to think that [Lalliss’] intention to make a disclosure
 would have given . . . Hundahl cause for concern or pro-
 vided [a] motive to retaliate.” Id. There was no persuasive
 evidence, moreover, of any retaliatory animus on the part
 of the members of the PSB that recommended removing
 Lalliss. See id.
      We likewise reject Lalliss’ assertion that the adminis-
 trative judge failed to properly evaluate the third Carr fac-
 tor, which assesses whether there is any evidence that an
 agency took disciplinary action against employees who
 were similarly situated but who were not whistleblowers.
 See Carr, 185 F.3d at 1323. Although Lalliss argues that
 another VA physician refused to see a late patient and yet
 was not subjected to any disciplinary action, the VA de-
 cided to remove Lalliss not only because he refused to see
 late patients but also because he treated fellow employees
 in an unprofessional and discourteous manner. See, e.g.,
 S.A. 177–78. Lalliss fails to show, therefore, that he was
 similarly situated to the other VA physician who purport-
 edly declined to see a patient who arrived late to an ap-
 pointment. See Carr, 185 F.3d at 1326 (“For an employee
 to be considered similarly situated to an individual who is
 disciplined, it must be shown that the conduct and the
Case: 20-2241       Document: 27   Page: 9    Filed: 03/04/2021




 LALLISS   v. DVA                                           9



 circumstances surrounding the conduct of the comparison
 employee are similar to those of the disciplined individ-
 ual.”).
     We reject, moreover, Lalliss’ claim that “[t]he adminis-
 trative judge failed to consider or even read [his] appeal to
 the board or his statement of facts.” Petitioner’s Informal
 Brief at 3. The fact that the administrative judge did not
 specifically discuss all arguments advanced by Lalliss does
 not mean that she failed to properly consider them. See
 Lowder v. DHS, 504 F.3d 1378, 1383 (Fed. Cir. 2007); Hart-
 man v. Nicholson, 483 F.3d 1311, 1315 (Fed. Cir. 2007). We
 have considered Lalliss’ remaining arguments but do not
 find them persuasive.
                         CONCLUSION
     Accordingly, the decision of the Merit Systems Protec-
 tion Board is affirmed.
                         AFFIRMED